FILED
                            NOT FOR PUBLICATION                             NOV 25 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


LEODEGARIO SALVADOR,                             No. 13-17456

               Plaintiff - Appellant,            D.C. No. 2:13-cv-01011-JCM-
                                                 GWF
 v.

NATIONAL DEFAULT SERVICING                       MEMORANDUM*
CORPORATION and WELLS FARGO
BANK, NA,

               Defendants - Appellees.


                    Appeal from the United States District Court
                             for the District of Nevada
                     James C. Mahan, District Judge, Presiding

                           Submitted November 18, 2015**

Before:        TASHIMA, OWENS, and FRIEDLAND, Circuit Judges.

      Leodegario Salvador appeals pro se from the district court’s judgment

dismissing his diversity action seeking to quiet title. We have jurisdiction under 28

U.S.C. § 1291. We review de novo a dismissal for failure to state a claim under

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Federal Rule of Civil Procedure 12(b)(6). Hebbe v. Pliler, 627 F.3d 338, 341 (9th

Cir. 2010). We reverse and remand.

      The district court dismissed Salvador’s suit on the basis of its determination

that a homeowner’s association’s (“HOA”) nonjudicial foreclosure based on a

super-priority lien under Nevada law does not extinguish a first security deed of

trust. However, the Nevada Supreme Court has since held in SFR Investments

Pool 1, LLC v. U.S. Bank, N.A., 334 P.3d 408 (Nev. 2014), that an HOA has a true

super-priority lien on a property for nine months of unpaid assessments, and

nonjudicial foreclosure on this lien extinguishes all other interests in that property.

Accordingly, the district court’s dismissal, to the extent it was based on a contrary

interpretation of the Nevada HOA super-priority statutory scheme, was erroneous.

See, e.g., Olympic Sports Prods., Inc. v. Universal Athletic Sales Co., 760 F.2d
910, 913 (9th Cir. 1985) (federal courts “are bound to follow the decisions of a

state’s highest court in interpreting that state’s law”).

      This remand is without prejudice to the due process argument and argument

based on the Glenview West Townhomes Association’s Covenants, Conditions &

Restrictions, which the district court may address in the first instance.

      Salvador’s motion for summary judgment is denied as moot.

      REVERSED and REMANDED.


                                            2                                    13-17456